Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes 
Claims 40-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (9,311,743) in view of PETTERSSON et al (9,460,551).
As per claim 49, Wang teaches the claimed “apparatus comprising a processor, a memory, and a computer program code residing in the memory, wherein the computer code when executed by the processor,” cause the apparatus to: “receive a first video data representing a three-dimensional video content arranged as a plurality of first tiles associated with respective sub-

Claim 50 adds into claim 49 “provide one or more screen tiles associated with the rendering of the first video data; receive a second video data representing the three-dimensional video content captured from a different location than the first video data, the second video data being arranged as one or more second tiles; identify one or more second tiles corresponding to at least one or more of the screen tiles having invalid pixel data; and render pixel data of the identified one or more second tiles” (Wang, column 5, lines 1-7 – the camera captures images from different positions; Pettersson, Abstract shows the disocclusion map of invalid pixel data).



Claim 52 adds into claim 50 “wherein the first and second video data represent first and second layers of the video content respectively” which is obvious because different viewpoints would yield different images called first and second layers (Wang, 

Claim 53 adds into claim 52 “wherein first video data represents a foreground layer and the second video data represents a first background layer” ” which is obvious because different viewpoints would yield different images called first and second layers; and furthermore, the uses of images, captured by different viewpoints in which the further depth is for the background image and the closest depth is for the foreground image (Wang, column 21, lines 7-59 – the range is the maximum and minimum z-values, and the respective volume is defined by the tile’s size and its depth z-values, column 5, lines 1-7 – the camera captures images from different positions; Pettersson, Abstract shows the disocclusion map of invalid pixel data).

Claim 54 adds into claim 52 “provide one or more screen tiles after rendering pixel data of the one or more second tiles; identify the one or more screen tiles having invalid pixel data; receive third video data representing a third layer of the video content, behind the second layer, the third video data being arranged as one or more third tiles; identify one or more third tiles corresponding to at least one or more of the screen tiles having invalid pixel data; and render pixel data of the identified one or more third tiles” which is just another viewpoint to capture the images (Wang, column 21, lines 7-59 – the range is the maximum and minimum z-values, and the respective volume is defined by the tile’s size and its depth z-values; column 5, lines 1-7 – the camera captures images from different positions; Pettersson, Abstract shows the disocclusion map of invalid pixel data).

Claim 55 adds into claim 49 “wherein the field of view is a view frustum projected from a position of the user towards the 

Claim 56 adds into claim 55 “wherein the position of the user is determined based on positional data received from a user device” (Wang, camera’s position determines the position of the user).

Claim 57 adds into claim 50 “wherein rendering is initiated by a single draw call” which is obvious because the rendering image on a scene would be started from a drawing operation.

Claim 58 adds into claim 57 “wherein the one or more screen tiles are provided after the draw call” which is obvious because the screen tiles are needed in order to render, or draw, the displayed screen.

.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 59 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer program product embodied on a computer readable medium can be signals containing computer codes in electromagnetic forms.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/PHU K NGUYEN/Primary Examiner, Art Unit 2616